CHRIS DANIEL
 8,          &                 HARRIS COUNTY DISTRICT CLERK

 &        &
                                                                                FILED IN
March 19,2015                                                            14th COURT OF APPEALS
                                                                            HOUSTON, TEXAS
HONORABLE KATHERINE CABANISS                                             3/26/2015 3:46:35 PM
248™ DISTRICT COURT                                                      CHRISTOPHER A. PRINE
                                                                                  Clerk
HARRIS COUNTY
HOUSTON, TX

Defendant's Name: DARIUS HOUSTON-RANDLE

Cause No: 1418365

Court:   248th DISTRICT COURT
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 3/17/15
Sentence Imposed Date: 3/17/15
Court of Appeals Assignment: Fourteenth Court of Appeals
Appeal Attorney of Record: TO BE DETERMINED



Sincerely,


S. NORRIS
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

      LOUISE STECKLER (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause




                   1201 Franklin PO Box 4651 Houston, Texas 77210-4651
                                                         Cause No.

                        ~                               THE STATE OF TEXAS
                      [Jo,rtlits       ljw$/w[ (bail'd.         V’
                                                                jA/K/A/


                      ill                District Court / Count}' Criminal Court at Law No.

                                                          Harris County, Texas


                                                           NOTICE OF APPEAL

 TO THE HONORABLE JUDGE OF SAD) COURT:

 ...
 On      /ÿÿc/                                                                              tf\L
                                     (date), the defendant in the abow niggÿdaÿftÿRtyled cause gives
 NOTICE OF APPEAL of his conviction.                                    0ÿu,ct ' ,c
 The undersigned attorney (check appropriate box):
                                                                                                  MW O 106
                                                                                                              CoÿE%aS
            MOVES to withdraw.                                         Time-                          Haros
            ADVISES the court that he will CONTINUE to represent the defgjyla

                            nf z«ir
 Dati                                                                     Attorney (Signature)


 Defendant (Printed name)
                                                                                               \ALLAA
                                                                          Attorney (Printed name)

                                                                          State Bar Number

                                                                          Address

                                                                          Telephone Number
 The defendant (check all that apply):
            REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
           appellate counsel to represent him
           ASKS the Court to ORDER that a free record be provided to him.
     f     ASKS the court to set BAIL.
         Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
 Granting the requested relief.

                                                                                         y'5      fj-z{/sM\
/Defendant (Signature)                                                    Defendant’s Printed name

 SWORN TO AND SUBSCRIBED BEFORE ME ON                                                r                                                                    ORDER


           On                                (he Court conducted        a hearing and FINDS that defendant / appellant

                IS NOT indigent at this time.
                IS indigent for the purpose of
                         employing counsel
                      (ÿpaying for a clerk’s and court reporter’s record.
                      (ÿemploying counsel and/or paying for a clerk’s and court reporter’s record
The Court ORDERS that
           Counsel’s motion to withdraw is((jRANJED / DENIED.
           De fendant / appellant’s motion (to be found indigent) is DENIED.
     W     Defendant’s / appellant’s motion is GRANTED and
                      Attorney    _                                                _
                      Bar Card Number _ SPN Number
                      is APPOINTED to represent defendant / appellant on appeal.



                      Assistant Public Defender Assigned by HCPD
                      Bar Card Number                  SPN Number
                                                                                  _
                      Harris County Public Defender’s Office (HCPD) is APPOINTED to represent
                      defendant/appellant on appeal.



                     The COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                     defendant / appellant.
BAIL IS:
           SET at $   _.
           To CONTINUE as presently set                                                                   I'/ O   /




     ©/DENIED and is SET at NO BOND (Felony Only)
                                             rC                                           /,fr
DATE SIGNED-
                           V'?
                           u“    -       VQdi
                                                                                                                       o i\

                                                                                                                        Si
                                                                        _
                                                                        J UDGE PRESTOim.
                                                                              DISTRICT COURT /       /                >P
                                                                                                                         /
                                                                        COUNTY CRIMINAL COURT AT LAW'NO.
                                                                        HARRIS COUNTY, TEXAS




http //hcdco-intranet/Criminal/Cnmmal Courts/SOPs and Forms Ltbrary/Criminal Forms/Notice of Appeal 012811 doc                Page 2 of 3
                                                                  1/28/1 1
                                                     Cause No.      m&3C$
   THE STATE        OF   TEXAS                                                   IN THE           DISTRICT COURT

   v.                                                                            COUNTY CRIMINAL COURT AT LAW NO.
()aA[ jO      /-J'b'o5ky\ dwidjfi,       Defendant                               HARRIS COUNTY, TEXAS

              TRIAL COURT'S CERTIFICATION OF DEFENDANT’S RIGHT OF APPEAL*
   I, judge of the trial court, certify this criminal case:

        X       is not a plea-bargain case, and the defendant has the right of appeal, [or]
                is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
                not withdrawn or waived, and the defendant has the right of appeal, [or]
        [U      is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
                right of appeal, [or]
        I I     is a plea-bargain case, and the defendant has NO right of appeal, [or]
        I I     the defendant has waived the right of appeal.



   Judge
                                                                                fl[&y(Lck
                                                                            Date Signed
                                                                                                           n, 201*1
                                                                                                                '
   I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
   this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
   Texas Rules of Appellate Procedure I have been admonished that my attorney must mail a copy of the court of
   appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
   petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I
   wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
   communication, of any change in the address at which I am currently living or any change in my current prison
   unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
   change in my address, I may lose the opportunity to file a pro se petition for discretionary review.



                                                                            Defendant's Counsel                     /
   Mailing Address.                                                         State Bar of Texas ID number             QO ''J          Q0
                number:                                1ÿ3_                 Mailing Address      P&                  S~ 3              /-Jj 'lÿX
   Fax number (if any):                                                     Telephone number:            $I                          APPEAL CARD
                    ~   l (jp   '



Court                                       Cause No.
<2£k_                                      /y/zjÿr
                The State of Texas



Date Notice                            3-n- is
Of Appeal:       3-/7/T
Presentation:                       Vol.         Pg,

Judgment:                           VoL    _     Pg._

Judge Presiding                                  yfj
Court Reporter_
Court Reporter_
Court Reporter_

Attorney
on Trial_
Attorney
on Appeal

        Appointed                   Hired.
Offense. }?./)/)I J-'Z/tj       "

Jury Trial:              Yes                No


Assessed _
Punishment
                   /T~ Yn         tjZL
                        )¥L/?6>3£
(If Known)    _
Companion Cases
                            /